Title: General Orders, 23 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]tuesday Novr 23rd 1779.
          Parole Salisbury—  C. Signs Turin. Tudor.
        
        The General Court-Martial whereof Colonel Chambers is President is dissolved.
        The evening gun is to be discontinued.
        
        The three years and nine month’s men who have engaged to serve in other regiments during the War are immediately to be transfered to the regiments in which they have so reinlisted; Those who have inlisted before the 1st instant, and have not yet been transfered, their transferences are to be dated of that day; In future they are to be transfered immediately on inlisting for the war.
      